Exhibit 10.36

SLM Corporation 2012 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), the subcommittee of the Compensation and Personnel
Committee (the “Committee”) of the SLM Corporation Board of Directors (the
“Subcommittee) hereby grants to                  (the “Grantee”) on February 7,
2013 (the “Grant Date”) an award (the “Award”) of                      shares of
Restricted Stock Units (“RSUs”), which represent the right to acquire shares of
common stock of SLM Corporation (the “Corporation”) subject to the following
terms and conditions (this “Agreement”):

 

  1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be converted into shares of common stock, in one-third increments
on February 7, 2014, February 7, 2015 and February 7, 2016.

 

  2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for Misconduct, as determined by the Corporation in its sole
discretion, he/she shall forfeit any portion of the Award that has not vested as
of the date of such termination of employment.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct, as determined by the
Corporation in its sole discretion, or (ii) the Grantee voluntarily ceases to be
an employee of the Corporation (or one of its subsidiaries) and meets the
Corporation’s retirement eligibility requirements under the Corporation’s then
current retirement eligibility policy, which shall be determined by the
Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation
Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.

 

  3. Change of Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a) In the event of a Change of Control Transaction or a Change of Control in
which the acquiring or surviving company in the transaction does not assume or
continue outstanding Awards upon the Change of Control or Change of Control
Transaction, then any portion of the Award that is not vested shall become 100
percent vested; provided, however, the conversion of the accelerated portion of
the RSUs into shares of common stock (i.e., the settlement of the Award) will
nevertheless be made at the same time or times as if such RSUs had vested in
accordance with the vesting schedule set forth in Section 1 or, if earlier, upon
the termination of Grantee’s employment for reasons other than Misconduct.

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change of Control or a Change of Control Transaction for any reason
other than (i) by the Company for Misconduct, as determined by the Corporation
in its sole discretion or (ii) by Grantee’s voluntary termination of employment
that is not a Termination of Employment for Good Reason, as defined in the
Change in Control Severance Plan for Senior Officers (if applicable to the
Grantee), any portion of the Award not previously vested shall immediately
become vested, and shall be converted into shares of common stock, upon such
employment termination.

 

  4.

Taxes; Dividends. The Grantee of the Award shall make such arrangements as may
reasonably be required by the Corporation, including transferring a sufficient
number of shares of the Corporation’s stock, to satisfy the income and
employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee

 

Page 1 of 3



--------------------------------------------------------------------------------

SLM Corporation 2012 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  hereby approves the transfer of such shares to the Corporation for purposes of
SEC Rule 16b-3). Dividends declared on an unvested Award will not be paid
currently. Instead, amounts equal to such dividends will be credited to an
account established on behalf of the Grantee and such amounts will be deemed to
be invested in additional shares of the Corporation’s common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Award is subject. Upon vesting of any portion of the
Award, the amount of Dividend Equivalents allocable to such Award (and any
fractional share amount) will also vest and will be converted into shares of the
Corporations’ common stock (provided that any fractional share amount shall be
paid in cash).

 

  5. Section 409A. For purposes of section 409A of the Internal Revenue Code,
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”), each payment and benefit payable under
this Agreement is hereby designated as a separate payment. The parties intend
that all RSUs provided under this Agreement and shares issuable hereunder comply
with the requirements of Section 409A so that none of the payments or benefits
will be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the RSUs is to be accelerated in
connection with the Grantee’s termination of service, such accelerated RSUs will
not be payable by virtue of such acceleration until and unless the Grantee has a
“separation from service” within the meaning of Section Treasury Regulation
1-409A-1(h), as determined by the Corporation, in its sole discretion. Further,
and notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) any of the RSUs to be provided in connection with the Grantee’s separation
from service do not qualify for any reason to be exempt from Section 409A,
(y) the Grantee is, at the time of such separation from service, a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the
payment of such RSUs would result in the imposition of additional tax under
Section 409A if paid to the Grantee on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the payment of any such
RSUs otherwise payable to the Grantee during such six (6) month period will
accrue and will not be made until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), the Grantee will receive all
payments and benefits that would have been paid during such period in a single
lump sum.

 

  6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, then the Board or committee shall consider all factors, with
particular scrutiny when one of the top 20 members of management are involved,
and the Board or such committee, may in its sole discretion require
reimbursement of any compensation resulting from the vesting, exercise or
settlement of Options and/or Restricted Stock/RSUs and the cancellation of any
outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or
not such individual is currently employed by the Corporation) during the
three-year period following the date the Board first learns of the violation,
fraud or misconduct.

 

  7. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock. The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

  8.

Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised,

 

Page 2 of 3



--------------------------------------------------------------------------------

SLM Corporation 2012 Omnibus Incentive Plan

2013 Restricted Stock Unit Term Sheet

 

 

 

  vested, unvested or outstanding, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee acknowledges that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in jurisdictions that may have different data privacy laws and protections, and
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
or the Corporation may elect to deposit any shares of the Corporation’s common
stock. Grantee acknowledges that Data may be held to implement, administer and
manage the Grantee’s participation in the Plan as determined by the Corporation,
and that Grantee may request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, provided however, that
refusing or withdrawing Grantee’s consent may adversely affect Grantee’s ability
to participate in the Plan.

 

  9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or its subsidiaries)
and thereafter until withdrawn in writing by Grantee.

 

  10. Definitions. Capitalized terms not otherwise defined herein are defined in
the Plan.

 

  Accepted by:  

 

 

 

  Date

SLM CORPORATION /s/ JOHN F. REMONDI BY:   John F. Remondi   Chief Executive
Officer

 

Page 3 of 3